                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         RICHARD ALLEN TUMBLING
         AND JUDY ANN TUMBLING                       CASE NO. 20-50198-MAR
                                                     CHAPTER 13
                                                     HONORABLE MARK A. RANDON
                  DEBTORS.
_________________________________/
JAMES P. FREGO II (P55727)
Attorney for Debtors
23843 Joy Road
Dearborn Heights, MI 48127
(313) 724-5088
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

         OBJECTION TO CONFIRMATION OF DEBTORS’ CHAPTER 13 PLAN

         Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd.

(“Creditor”), for its Objection to Confirmation of Debtors' Chapter 13 Plan, states as follows:

         1.     The Creditor is the owner of the 2018 Jeep Compass bearing vehicle identification

number 3C4NJDCB5JT212002.

         2.     The gross outstanding indebtedness owing to the Creditor under the terms of the

Lease Agreement at the time of filing of the Bankruptcy was $18,723.41.

         3.     The monthly payments under the terms of the Lease Agreement are $318.54.

         4.     The Plan fails to state repayment information on the above vehicle.




  20-50198-mar       Doc 19     Filed 10/26/20     Entered 10/26/20 14:30:00          Page 1 of 2
        5.     The Lease is not current and must be current to allow payment outside the Chapter 13

Plan.

        6.     The Creditor requests proof of full-coverage insurance.

        7.     The Plan fails to provide for a prompt cure and adequate assurance of future

performance as required by 11 U.S.C. § 365.

        8.     The lease expires January 15, 2021. All payments due under the terms of the Lease

Agreement must be paid on or before that date.

        In conclusion, the Creditor requests that this Court grant the relief requested and not confirm

the Chapter 13 Plan until these Objections are resolved.

                                               O’REILLY RANCILIO P.C.

                                               /s/ Craig S. Schoenherr, Sr.
                                               ________________________________
                                               CRAIG S. SCHOENHERR, SR. (P32245)
                                               Attorney for Creditor
                                               12900 Hall Road, Suite 350
                                               Sterling Heights, MI 48313-1151
                                               (586) 726-1000
                                               ecf@orlaw.com

DATED: October 26, 2020




  20-50198-mar        Doc 19     Filed 10/26/20     Entered 10/26/20 14:30:00          Page 2 of 2
